DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the testing mechanism and process to determine a minimum winding deviation occurrence load.  This testing mechanism and process appear to be drawn to the key claim language intended to establish patentability (such as Lines 4-6 of Claim 1).  Any structural or process detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing.  MPEP § 608.02(d).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-11 of copending Application No. 17366039 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sought is substantially covered by the subject matter in copending Application No. 17366039.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-19 of copending Application No. 17645697 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sought is substantially covered by the subject matter in copending Application No. 17645697.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the claims are not clear as it is not apparent what physical structure is being claimed that would establish some sort of patentable feature for the present product claims.  The specification sets forth statements such as in paragraph [0067] in Applicant’s published application that “[a]n increase in dispersibility of the ferromagnetic powder in the magnetic layer can contribute to reducing the value of the minimum winding deviation occurrence load. It is surmised that this is because, as the surface of the magnetic layer is smooth, the tightening tends to hardly occur.”  However, this is unclear as it does not disclose what “increase in dispersibility” means and also raises the question increased relative to what?  A similar statement is also made regarding the dispersibility of the non-magnetic powder in the back coating layer, but it also lacks an explanation of what “increase in dispersibility” means and relative to what?
Additionally, it is noted that the measuring/testing process referred to in Claim 1 – Lines 4 to 6 are set forth in the Specification as occurring to a modified structure, including removal of cartridge reel flanges.  It is unclear how one of ordinary skill in the art would apply a limitation derived from testing a modified structure to the structure as claimed.
Claim 1 also recites “a minimum winding deviation occurrence load … is 200 N or less”.  Should this actually read “200 N or more”?  It appears that the intent is to establish the minimum load required to cause an undesired winding deviation to occur such that “or more” would be appropriate as opposed to “or less”.
Appropriate clarification and/or correction are required in the next response. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 10803904 (“Yamaga et al.”).
With regards to Claims 1, 7, 10, and 18, Yamaga et al. teaches a magnetic tape device (30) comprising a magnetic tape cartridge (1), wherein the magnetic tape cartridge comprises a magnetic tape (10) and a cartridge reel (3) (Abstract, Fig. 5, and Col. 31: Lines 14-67).  
Yamaga et al. further teaches that a winding deviation occurrence in its magnetic tape is suppressed or prevented.  Some examples to achieve good winding characteristics are to prevent wrinkles in the magnetic tape (in particular, a portion of the magnetic tape closer to the reel), (Col. 6: Lines 19-26), controlling a servo track width and servo read head width (Abstract, Col. 7: Lines 59-64, and Col. 8: Lines 11-15), tension adjustment (Col. 8: Lines 25-30), and tailoring a friction coefficient between a surface of the magnetic layer side and a surface of the back layer side of the magnetic tape (Col. 21: Lines 26-37).  Moreover, the limitation in Claim 1 – Lines 4 to 6 is merely drawn to a desired result with no structural elements to the magnetic tape.  Specifically, the limitation, “a minimum winding deviation occurrence load measured after the magnetic tape is rewound around the cartridge reel by applying a tension of 0.20 N in a longitudinal direction of the magnetic tape is 200 N or less,” is merely a desired result by a representative artisan.  
Therefore, the Examiner deems that it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Yamaga et al.’s magnetic tape have the claimed minimum winding deviation occurrence load in order to prevent or suppress any winding failure(s) (i.e. looseness, poor traveling between reels, etc.).  

With regards to Claims 2 and 13, Yamaga et al. teaches the magnetic tape (10) includes a non-magnetic polyester support (11) and a magnetic layer (13) including a ferromagnetic powder (Fig. 1B, Col. 9: Line 65 bridging to Col. 10: Line 21, and Col. 11: Lines 23-39).  

With regards to Claims 3 and 14, Yamaga et al. teaches the magnetic tape further includes a non-magnetic layer (12) including a non-magnetic powder between the non-magnetic support and the magnetic layer (Fig. 1B and Col. 15: Lines 28-30). 

With regards to Claims 4 and 15, Yamaga et al. teaches the magnetic tape further includes a back coating layer (14) including a non-magnetic powder on a surface side of the non-magnetic support opposite to a surface side on which the magnetic layer is provided (Fig. 1B and Col. 15: Lines 60-67). 

With regards to Claims 5, 6, 16, and 17, Yamaga et al. teaches the magnetic tape has a tape thickness of 5.6 µm or less (Abstract). 

With regards to Claims 8 and 19, Yamaga et al. teaches the magnetic tape has a vertical squareness ratio of 0.65 or more (Abstract).  

With regards to Claims 9, Yamaga et al. teaches a magnetic tape cartridge as set forth above. 
The limitation “used in a magnetic tape device, in which the magnetic tape is caused to run between a winding reel and a cartridge reel of the magnetic tape cartridge in a state where a tension is applied in a longitudinal direction of the magnetic tape, a maximum value of the tension is 0.50 N or more, and the magnetic tape after running in a state where the tension is applied is caused to be wound around the cartridge reel by applying a tension of 0.20 N or less in the longitudinal direction of the magnetic tape," is an intended use limitation and is not further limiting in so far as the structure of the product is concerned.  Note that “in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.” In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  See MPEP § 2111.02."  This recitation is not given significant patentable weight because it merely describes how the magnetic tape is intended to be used or accessed by a device, and it does not appear to form a magnetic tape that is structurally different from prior art magnetic tapes, such as the ones described by Yamaga et al.  

Claims 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 10803904 (“Yamaga et al.”) as applied to Claim 1 above, and further in view of US Pub. No. 20040149846 (“Zwettler et al.”).
With regards to Claims 9 and 11, Yamaga et al. teaches a magnetic tape device (30) comprising the magnetic tape cartridge (1) and a winding reel (32).  The magnetic tape (10) is caused to run between the winding reel (32) and the cartridge reel (3) of the magnetic tape cartridge in a state where a tension is applied in the longitudinal direction of the magnetic tape.  Yamaga et al. further teaches the magnetic tape after running in a state where the tension is applied is caused to be wound around the cartridge reel of the magnetic tape cartridge by applying a tension in the longitudinal direction of the magnetic tape (Abstract, Fig. 5, and Col. 31: Lines 14-67).  
Yamaga et al. does not necessarily disclose the tension values as claimed. 
However, Zwettler et al. teaches a magnetic tape device comprising a winding reel (28), a magnetic tape (30), and a magnetic tape cartridge (26) including a cartridge reel (42), wherein the magnetic tape is caused to run between the winding reel and the cartridge reel of the magnetic tape cartridge in a state where a tension is applied in the longitudinal direction of the magnetic tape, a maximum value of the tension is 0.50 N or more, and the magnetic tape after running in a state where the tension is applied is caused to be wound around the cartridge reel by applying a tension of 0.20 N or less in the longitudinal direction of the magnetic tape (Fig. 2 and [0037]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the Yamaga et al.’s magnetic tape device using the tensions as claimed, as demonstrated by Zwettler et al., in order to reduce deformation of the tape in magnetic tape cartridges during storage and promote stability and increase tape longevity (Abstract).

With regards to Claim 12, Yamaga et al. teaches the tension applied in the longitudinal direction of the magnetic tape during the running is changed (Fig. 5 and Col. 31: Lines 14-26). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/            Primary Examiner, Art Unit 1785